DETAILED ACTION
Elected Filter Cartridge Species

    PNG
    media_image1.png
    601
    874
    media_image1.png
    Greyscale

Election of Species
The species are as follows: 
Intake System Species
Corresponding Drawing Figures
1
1-3
2
7


Filter Cartridge Species
Corresponding Drawing Figures
1
4
2
5
3
6


Applicant’s Election of Intake System Species 1 and Filter Cartridge Species 1, is acknowledged. Applicant’s failure to prevent any traversal arguments is construed as an election WITHOUT traverse, The Election of Species Requirements are made FINAL.
Claim Tree

    PNG
    media_image2.png
    729
    545
    media_image2.png
    Greyscale

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inlets” and “outlets” recited in claims 1-3,7-10,14-17,21-24 and 28, all must be shown and identified by reference numeral or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
Claims 1-3,7-10,14-17,21-24 and 28 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HAUGHT (US 20120273407 A1). Comparing Applicant’s Fig. 4 (corresponding to the elected filter cartridge species), to Figs. 7(a & b) and 9 of HAUGHT, claim limitation correspondence should be self-evident. Absent graphic clarity with respect to the location/nature of the claimed inlets and outlets, the rejection is made in the alternative with respect to 102/103.
HAUGHT for example, discloses:
[0059] The two vaned surfaces on each side of the fin are composed of two layers of woven metal mesh surfaces 24 and 25 as shown in FIG. 9. The outer mesh surface 25 provides the fine-particle filtering capability. This mesh is very flexible on its own and requires structural enhancement for consistent vane forming. The inner mesh surface 24 is selected to increase the stiffness and strength of the layered surface. The combined fine-mesh surface 25 and the course-mesh surface 24 provide fine filtering capability with sufficient structural strength. The two mesh layers are attached prior to forming the vanes at multiple locations such that they behave as one surface. This layered mesh surface is used to manufacture the two faces of the fin with formed hollow vanes. The details of the vanes are shown in FIG. 10. The two vaned surfaces are attached to the flat perforated plate 23. The combined vaned face is structurally strong. The corrugated plate 15 adds significant additional stiffness and strength, and forms flow channels for fluid communication with the collection header. Edges of the vaned fin are covered by a mounting frame 16 around all sides except the edge that fits into the header. This edge includes one or more openings to facilitate fluid communication between the flow channels and the interior of the header. This frame also adds to the structural strength of the fin. The mounting frame 16 can be fully or partially perforated if extra screen area is needed.

    PNG
    media_image3.png
    528
    716
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    740
    523
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776